DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Feb. 10, 2021. 
Claims 1-4, 8-14,18-24, 28-34 and 38-44 are pending.
 

Response to Arguments
1.	Claims 9, 19, 29 and 39 have been amended as suggested by the previous office action. Therefore, the rejections of claims 9, 19, 29 and 39 under 35 U.S.C. § 112(a) are withdrawn.

2.	Applicant’s arguments with respect to amended claims 1, 11 21 and 31 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 9-14, 19-24, 29-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US Publication No. 2015/0264403 A1) in view of Budagavi et al. (US Publication No. 2012/0287989 A1) and Andersson et al. (US Publication No. 2020/0059647 A1).

       	Regarding claim 1, 
Chong et al. meets the claim limitations, as follows:
A method of decoding video data, the method comprising: 
determining a first region of a transform unit in which transform coefficients are subject to zero-out based on the threshold (i.e. a method is provided in which an encoder first computes a difference in powers and compares that difference with a threshold to determine a number and a location of coefficients to zero-out. The coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out based on determinations made using the methods of this disclosure and as further described with respect to FIGS. 6 and 7 below.);(Fig. 4 and 6-7, para[0024], [0092]-[0094]) 
determining a second region of the transform unit in which transform coefficients are not subject to zero-out based on the threshold (i.e. a method is provided in which an encoder first computes a difference in powers and compares that difference with a threshold to determine a number and a location of coefficients to zero-out. As show in Fig. 4, the coefficients located within the inner region 410 may remain non-zeroed out.);(Fig. 4 and 6-7, para[0024], [0092]-[0094])  

scanning only the second region of the transform unit starting at the position of the last non-zero coefficient.
However, in the same field of endeavor Budagavi et al. discloses the deficient claim limitations, as follows:
scanning only the second region of the transform unit starting at the position of the last non-zero coefficient (i.e. all of the non-zero coefficients of the transform block are in the M.times.N subset region, only this region needs to be scanned to serialize the coefficients in the region and there is no need to search for the first non-zero coefficient. For the zigzag scan pattern, the transform order can be selected based on the position of the last non-zero coefficient. For example, a zig zag scan pattern starts from the last non-zero coefficient (i.e. X in Fig. 11).  ).(Fig. 11, para[0081-[0082], [0086])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chong to determine zero-out and non-zero-out regions using a threshold with Budagavi’s method of determining the transform scanning order based on the position of last non-zero coefficients, the motivation being to save computational resources while also preserving video quality (Chong para[0024])
Chong et al. and Budagavi et al. do not explicitly disclose the following claim limitations:
decoding a first prefix code that represents a first portion of a position of a last non-zero coefficient in a X direction based on a threshold for performing a zero-out process; 
decoding a first suffix code that represents a second portion of the position of the last non-zero coefficient in the X direction; 
decoding a second prefix code that represents a first portion of the position of the last non-zero coefficient in a Y direction based on the threshold for performing a zero-out process; 
decoding a second suffix code that represents a second portion of the position of the last non-zero coefficient in the Y direction;
However, in the same field of endeavor Andersson et al. discloses the deficient claim limitations, as follows:
decoding a first prefix code that represents a first portion of a position of a last non-zero coefficient in a X direction based on a threshold for performing a zero-out process (i.e. The position of the last non-zero coefficient is encoded first by the syntax elements last_significant_coeff_x_prefix, last_significant_coeff_y_prefix, last_significant_coeff_x_suffix and last_significant_coeff_y_suffix.   );(para[0056]) 
decoding a first suffix code that represents a second portion of the position of the last non-zero coefficient in the X direction(i.e. last_significant_coeff_x_suffix );(para[0056]) ; 
decoding a second prefix code that represents a first portion of the position of the last non-zero coefficient in a Y direction based on the threshold for performing a zero-out process(i.e. last_significant_coeff_y_prefix );(para[0056]) ;  
decoding a second suffix code that represents a second portion of the position of the last non-zero coefficient in the Y direction(i.e. last_significant_coeff_y_suffix); (para[0056]) ; 


Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Budagavi et al. meets the claim limitations, as follows:
The method of claim 1, further comprising: determining a context for entropy decoding one or more syntax elements indicating a position of a last non-zero coefficient based on an entire size of the transform unit (i.e. decoding a column position X and a row position Y of a last non-zero coefficient in the transform block from the encoded video bit stream. In HEVC, the x and y coordinates of this position are available in the bit stream. ).(para[0008] and [0067])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Budagavi et al. meets the claim limitations, as follows:
The method of claim 1, wherein determining the first region of the transform unit in which transform coefficients are subject to zero-out comprises: 
determining the first region of the transform unit in which transform coefficients are subject to zero-out based on positions of the transform coefficients in the transform unit (i.e. decoding a column position X and a row position Y of a last 
Chong et al. discloses that the transform unit relative to the threshold (i.e. a method is provided in which an encoder first computes a difference in powers and compares that difference with a threshold to determine a number and a location of coefficients to zero-out. The coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out based on determinations made using the methods of this disclosure and as further described with respect to FIGS. 6 and 7 below.);(Fig. 4 and 6-7, para[0024], [0092]-[0094]) 

Regarding claim 4, the rejection of claim 3 is incorporated herein. 
Chong et al. meets the claim limitations, as follows:
The method of claim 3, wherein the threshold is 32 (i.e. Fig. 4 shows a transform coefficient 32x32 block ) and wherein determining the first region of the transform unit in which transform coefficients are subject to zero-out based on positions of the transform coefficients in the transform unit comprises: 
determining that the first region includes transform coefficients in the transform unit that are beyond the first 32 rows or columns of the transform unit are subject to zero-out (i.e. Fig. 4 shows a transform coefficient 32x32 block, the coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out. Here, the inner region 410 is 16x16. Note, the transform coefficient matrix 400 can be larger size block (e.g. 64x64). Then the inner region 410 

Regarding claim 9, the rejection of claim 3 is incorporated herein. 
Chong et al. meets the claim limitations, as follows:
The method of claim 1, wherein the transform unit has a width or a length of 64 transform coefficients, and wherein the second region is a 32x32 region of the transform unit (i.e. Fig. 4 shows a transform coefficient 32x32 block, the coefficients located outside of the inner region 410 (e.g., the coefficients in the outer region 420) may be zeroed-out. Here, the inner region 410 is 16x16. Note, the transform coefficient matrix 400 can be larger size block (e.g. 64x64). Then the inner region 410 would be 32x32 block when zeroing out three-quarters of the transform coefficient as shown in Fig. 4.).(Fig. 4, para[0091]-[0095]).  

Regarding claim 10, the rejection of claim 1 is incorporated herein. 
Chong et al. meets the claim limitations, as follows:
The method of claim 1, further comprising: 
inverse transforming the transform unit to create residual data (i.e. an inverse transformation unit 78);(Fig. 3, para[0082]) 
determining a prediction block (i.e. he motion compensation unit 72 may generate prediction data based on motion vectors received from the entropy decoding unit 70);(Fig. 3, para[0082])  
adding the residual data to the prediction block to decode a block of video data (i.e. a summer 80 adds prediction block and residual blocks);(Fig. 3, para[0082])  
displaying a picture that includes the decoded block of video data (i.e. The display device 32 may display the decoded video data to a user).(Fig. 1, para[0043])

Regarding claim 11, 21 and 31, all claimed limitations are set forth and rejected as per discussion for claim 1. Chong et al. disclose the video encoder further comprises a processor in communication with the memory (para[0009]). 

Regarding claim 12, 22 and 32, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 13, 23 and 33, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 14, 24 and 34, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claim 19, 29 and 39, all claimed limitations are set forth and rejected as per discussion for claim 9.

Regarding claim 20, 30 and 40, all claimed limitations are set forth and rejected as per discussion for claim 10.

2.	Claims 8, 18, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US Publication No. 2015/0264403 A1) in view of Budagavi et al. (US Publication No. 2012/0287989 A1) and further in view of Yoo et al. ((US Publication No. 2018/0184131 A1).

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Chong et al. and Budagavi et al. do not explicitly disclose the following claim limitations:
 The method of claim 1, wherein scanning only the second region of the transform unit comprises: 
scanning only the second region of the transform unit coefficient group by coefficient group.
However, in the same field of endeavor Yoo et al. discloses the deficient claim limitations, as follows:
scanning only the second region of the transform unit coefficient group by coefficient group  (i.e. searching a first coefficient group which is a last coefficient group including a non-zero coefficient within the quantized coefficient block according to a predetermined inverse-scanning order.).(Fig. 8, para[0010]-[0011])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yoo’s teaching of searching on coefficient groups with Budagavi’s method of scanning non-zero coefficients to scan non-zero-out region along with Chong’s teaching as mentioned 

Regarding claim 18, 28 and 38, all claimed limitations are set forth and rejected as per discussion for claim 8.

Allowable Subject Matter
1.	Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488